DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

This action is in reply to Applicant’s arguments and amendments filed on Jan 20, 2021. 
Claims 1-7, 9-21, 23-35 and 37-43 are pending. 


Response to Arguments
1.	Claims 29-42 have been amended and are directed to statutory subject matter. Therefore, the rejections of claims 29-42 under 35 U.S.C. § 101 are withdrawn.

2.	Applicant’s arguments with respect to amended claims 1, 15, 29 and 43 along with their dependent claims have been considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 


1.	Claims 1-7, 14-21, 28-35 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera et al. (US Publication No. 2012/0082224 A1) in view of Chen et al. ("Algorithm description for Versatile Video Coding and Test Model 2 (VTM 2)," supplied by Applicant) and Chen et al. ("Algorithm description of Joint Exploration Test Model 7," supplied by Applicant).

       	Regarding claim 1, 
Van Der Auwera et al. meets the claim limitations, as follows:
A method of decoding video data, the method comprising: 
determining a size for a block of video data (i.e. determining a block size associated with a current block of video data)(para[0009]), wherein the block of video data comprises a rectangular, non-square block (i.e. intra prediction PUs have various rectangular size.);(para[0124])
 determining an intra prediction mode for the block of video data (i.e. determining an intra-prediction coding mode associated with the current block); (para[0009]) 
locating, in a neighboring block of the block of video data, reference samples corresponding to the determined intra prediction mode (i.e. block 106 (indicated with the dotted outline) can be predicted from neighboring pixels 100A-100AG (neighboring pixels 100) depending on a selected intra-prediction mode.. );(Fig. 2A, para[0062]) 
in response to the intra prediction mode  (i.e. modes index 3, 6, 9 represent true diagonal directions (i.e., +/-45 and +/-135 degrees) as shown in Fig. 2B)(para[0119]) , filtering the reference samples to determine filtered reference samples (i.e. Determining whether or not to apply a smoothing filter for other modes (i.e., the diagonal modes), depends on the prediction unit size and the intra-prediction mode. TABLE 3 shows an example relationship of combinations of block size and intra-prediction mode for which a smoothing filter is applied. );(para[0076] and [0119]) 
generating a predictive block for the block of video data from the filtered reference samples (i.e. intra prediction unit 74 may generate prediction data for a current block of a current frame based on an indicated intra-prediction mode and data from previously-decoded blocks of the current frame.);(Fig. 5, para[0098]) 
determining decoded version of the block of video data from the predictive block  (i.e. Summer 80 sums the residual blocks with the corresponding prediction blocks generated by intra prediction unit 74 to form decoded blocks.);(Fig. 5, para[0105])
outputting the decoded version of the block of video data (i.e. decoded video output from video decoder 30).(Fig. 5)
Van Der Auwera et al. does not explicitly disclose the following claim limitations:
in response to the intra prediction mode for the block of video data being a wide- angle intra prediction mode and corresponding to a diagonal direction of the block, filtering the reference samples to determine filtered reference samples. 

in response to the intra prediction mode for the block of video data being a wide- angle intra prediction mode (i.e. wide-angle intra prediction for non-square blocks are signaled using the indexes of wide angular modes)(page 12, section 3.3.1.2), filtering the reference samples to determine filtered reference samples (i.e. low pass reference samples filter and side smoothing are applied to the wide-angle prediction to reduce negative effect.)( page 13-14, section 3.3.1.2) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Van Der Auwera of applying a smoothing filter for the diagonal modes with Chen’s teaching of applying low pass filter and side smoothing to the wide-angle prediction, the motivation being to generate a better coding rate (Van Der Auwera para[0082]) and reduce negative effect (Chen section 3.3.1.2).
Also in the same field of endeavor Chen et al. ("Algorithm description of Joint Exploration Test Model 7,") discloses the claim limitations:
in response to the intra prediction mode for the block of video data being a wide- angle intra prediction mode and corresponding to a diagonal direction of the block (i.e. intra modes index 30-34 corresponding to diagonal direction and wide angle over diagonal as shown in Fig. 7 ), filtering the reference samples to determine filtered reference samples (i.e. boundary prediction filters are used for intra modes 34 and 30–33)(Section 2.2.3) 


Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 1, wherein the reference samples comprise non-fractional reference samples (i.e. The neighboring pixels 100A-AG are non-fractional pixel. ).(Fig. 2A, par[0063])

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 1, wherein the reference samples comprise samples determined without interpolation filtering (i.e. the smoothing filter is not applied when modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively, because each of these modes provides relatively accurate prediction results without applying smoothing.).(para[0076])

Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al.  meets the claim limitations, as follows:
The method of claim 1, wherein filtering the reference samples to determine filtered reference samples comprises applying a smoothing filter to the reference samples (i.e. Intra smoothing filtering may also be utilized for most PU sizes for intra prediction modes corresponding to true diagonal directions (i.e., +/-45 and +/-135 degrees) or modes 3, 6, 9,).(para[0119])

Regarding claim 5, the rejection of claim 4 is incorporated herein. 
Chen et al. ("Algorithm description of Joint Exploration Test Model 7,")  meets the claim limitations, as follows:
The method of claim 4, wherein the smoothing filter comprises a 3-tap filter (i.e. three-tap filter (for intra modes 3–6 & 30–33) )(section. 2.2.3, page 9)

Regarding claim 6, the rejection of claim 4 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 4, wherein applying the smoothing filter to the reference samples comprises applying the smoothing filtering before or without applying an interpolation filter to the reference samples (i.e. the smoothing filter is not applied when modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively, because each of these modes provides relatively accurate prediction results without applying smoothing.).(para[0076])

Regarding claim 7, the rejection of claim 4 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 4, wherein applying the smoothing filter to the reference samples comprises applying a smoothing interpolation filter to the reference samples (i.e. Intra smoothing filtering may also be utilized for most PU sizes for intra prediction modes corresponding to true diagonal directions (i.e., +/-45 and +/-135 degrees) or modes 3, 6, 9,). [0076] and (para[0119])

Regarding claim 14, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 1, wherein the method of decoding is performed as part of an encoding process (i.e. Inverse quantization unit 58 and inverse transform unit 60 are part of decoding method)(Fig. 4) and wherein outputting the decoded version of the block of video data comprises storing the decoded version of the block of video data (i.e. reconstructed video blocks) as part of a reference picture (i.e. Ref frame store 64).(Fig. 4)

Regarding claims 15, 29 and 43, all claimed limitations are set forth and rejected as per discussion for claim 1, wherein Van Der Auwera et al. disclose computer-readable storage media can comprise RAM, ROM and one or more digital signal processors (DSPs), general purpose microprocessors (para[0134]-[0135])

Regarding claims 16 and 30, all claimed limitations are set forth and rejected as per discussion for claim 2.



Regarding claims 18 and 32, all claimed limitations are set forth and rejected as per discussion for claim 4.

Regarding claims 19 and 33, all claimed limitations are set forth and rejected as per discussion for claim 5.

Regarding claims 20 and 34, all claimed limitations are set forth and rejected as per discussion for claim 6.

Regarding claims 21 and 35, all claimed limitations are set forth and rejected as per discussion for claim 7.

Regarding claims 28 and 42, all claimed limitations are set forth and rejected as per discussion for claim 14.

2.	Claims 9, 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera et al. (US Publication No. 2012/0082224 A1) in view of Chen et al. ("Algorithm description of Joint Exploration Test Model 7," supplied by Applicant) and further in view of Chuang et al. (US Publication No. 2017/0223379 A1) and Chen et al. ("Algorithm description of Joint Exploration Test Model 7," supplied by Applicant).

Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al. and Chen et al. do not explicitly disclose the following claim 
The method of claim 1, wherein determining the size for the block of video data comprises determining a size index based on a height of the block and a width of the block.
However, in the same field of endeavor Chuang et al. discloses the deficient claim limitations, as follows:
determining the size for the block of video data comprises determining a size index based on a height of the block and a width of the block (i.e. SIZE_2NxN, SIZE_2Nx2N, SIZE_Nx2N can be viewed as size index.)(Table I) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Van Der Auwera and Chen with Chuang teaching of using size index for determining current block size and neighboring blocks, the motivation being to generate a better coding rate (Van Der Auwera para[0082]).

Regarding claims 23 and 37, all claimed limitations are set forth and rejected as per discussion for claim 9.

Allowable Subject Matter
1.	Claims 10-13, 24-27 and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488